Case 2:20-cv-02896-MWF-JC Document 23 Filed 07/20/20 Page 1 of 1 Page ID #:87
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 20-2896 MWF (JCx)                                       Date: July 20, 2020
Title       Anthony Bouyer ~v~ E.C. Nichols LLC, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge


                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings (IN CHAMBERS):            COURT ORDER

        In light of the Mediation Report [22] filed July 14, 2020, the Court sets a
hearing on Order to Show Cause Re Dismissal for August 31, 2020 at 11:30 a.m.
If a stipulated dismissal is filed prior to this date, the matter will be taken off
calendar and no appearances are needed. All other hearings and deadlines are
hereby vacated.

        IT IS SO ORDERED.

                                                                         Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
